I agree that the errors discussed in the opinion of Judge BAREFOOT are of a substantial nature and such as require a reversal of the judgment of conviction. However, it is my opinion that when this inadmissible evidence is excluded from consideration there still remains sufficient evidence to require the submission of the case to a jury.
I, therefore, respectfully dissent to that part of the opinion which directs the dismissal of this case unless the county attorney has other evidence which he deems sufficient to justify retrying the defendant.
 *Page 1